Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Election


1.	Applicant’s election of claims 10-15 in the reply filed on November 17, 2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-9 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.
The requirement is deemed proper and is therefore made FINAL.





Information Disclosure Statement

2.	The references disclosed within the information disclosure statement (IDS) submitted on April 15, 2020, and October 14, 2020, have been considered and initialed by the Examiner except. 

Claim Rejections – 35 USC § 102(a)(1)

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Herrmann et al. (U.S. 2011/0006159). 
Herrmann discloses a fuselage of an air or spacecraft (abstract) where Figure 1 of Herrmann shows a structure similar to what is claimed in instant claim 10:



    PNG
    media_image1.png
    731
    685
    media_image1.png
    Greyscale
.
Herrmann discloses the fuselage comprises at least one shell element and one insulation element. The insulation element is configured as a passive, watertight insulation element and can be mounted on an inner side of the at least one shell element in a completely air- and watertight manner, as in claim 10.

Claim Objection

5.	Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited fuselage structure further including where the insulation structure of an internal cladding part in terms of the fuselage longitudinal direction (L100) is disposed so as to overlap with the former.
	The closest prior art does not teach or suggest the recited fuselage structure further including where an end region of the internal cladding part is in each case disposed between two formers which are successive in the fuselage longitudinal direction (L100).	The closest prior art does not teach or suggest the recited fuselage structure further including a second internal cladding part which is successive in the fuselage longitudinal direction (L100).
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781